DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the drawings as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/09/2021.
Claim 1 is amended due to Applicant's amendment dated 02/09/2021.  Claims 1-20 are pending.
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US 2005/0236976 A1) is overcome due to the Applicant’s amendment dated 02/09/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2014/246681) in view of Leung et al. is overcome due to the Applicant’s amendment dated 02/09/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejections of claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 6-12 of copending Application No. 16/076,576 is maintained as the instant application is not in condition for allowance.	
Response to Arguments
Applicant’s arguments on pages 15-16 of the reply dated 02/09/2021 with respect to the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al. (US 2005/0236976 A1) as set forth in the previous Office Action have been considered but are moot
Applicant’s arguments on page 20 of the reply dated 02/09/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2014-246681) in view of Leung et al. (US 2005/0236976 A1) as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the last line recites “when n1 represents 0, Ar7 and Ar8 represent hydrogen atom”.  It is recommended that the line be corrected to say “Ar7 and Ar8 each represent a hydrogen atom”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”).
Regarding claims 1 and 2, Yagi teaches an organic electroluminescence element containing a carbazole-containing compound (¶ [0001]), wherein the carbazole-containing compound is particularly suitably for hole transport layers (¶ [0099]) and is represented by general formula 1 (¶ [0006]), shown below:

    PNG
    media_image1.png
    261
    422
    media_image1.png
    Greyscale
(¶ [0007]).
Yagi teaches different configurations of the organic electroluminescence element including configuration 6: anode/hole injection layer/hole transport layer/light emission layer/hole blocking layer (electron transport layer)/electron injection layer/cathode (¶ [0097]).
Yagi teaches specific examples of general formula 1 (¶ [0065], Table 1), including compound 87 having the following substituents 
    PNG
    media_image2.png
    80
    562
    media_image2.png
    Greyscale
 (pg. 15) which results in the following structure: 
    PNG
    media_image3.png
    385
    592
    media_image3.png
    Greyscale
.
Per claims 1 and 2, compound 87 reads on the claimed Chemical Formula 1 and 1a wherein:
A1 and Ar4 each represent a substituted aromatic heterocyclic group, and Ar2, Ar3, and Ar5 each represent an unsubstituted aromatic hydrocarbon group;
Ar6 to Ar8 each represent a hydrogen atom; and
n1 represents 0.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7-8, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”).
Regarding claim 3, Yagi teaches the organic electroluminescence element of claim 1, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using doping, wherein the dopant is a strong fluorescent dye of green to blue (¶ [0238]). Yagi further teaches an organic EL laminated structure comprising a blue light emitting layer that contains a blue fluorescent dye (¶ [0239]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a blue fluorescent dye in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the blue fluorescent dye and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claims 7-8, 13-14, and 19-20, Yagi teaches the organic electroluminescence element of claims 1-3, as described above. Yagi teaches a method for obtaining high-efficiency blue and green 
    PNG
    media_image4.png
    104
    265
    media_image4.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”)—as applied to claim 3 above, further in view of “Emission Color Tuning and Deep Blue Dopant Materials Based on 1,6-Bis(N-phenyl-p-(R)-phenylamino)pyrene” by Wee et al. (“Wee”).
Regarding claim 4, Yagi teaches the organic electroluminescence element of claim 3, as described above in paragraph 18. Yagi fails to teach the blue fluorescent dopant may be a pyrene derivative. However, Yagi does teach the blue dopant may have be fluorescent dye similar to the one used as the hosts described in paragraphs [0232]-[0237] (¶ [0238]). The majority of the hosts in paragraphs [0232]-[0237] are triarylamine-containing compounds.
Wee teaches pyrene derivatives are useful for fluorescent blue-emitting materials because the absorption and emission spectra of pyrene can be tuned by systematic substitution at the 1-,2-,3-,6-,7-, and 8- positions, and exhibit high quantum efficiency and high carrier mobility (pg. 8472, second column, first paragraph). Wee specifically teaches pyrene derivatives having the structure of 
    PNG
    media_image5.png
    118
    208
    media_image5.png
    Greyscale
 (Scheme 1). Wee teaches the pyrene derivative 2CN is a promising blue-emitting material for the preparation of highly efficient deep blue devices (pg. 8475, first column, first paragraph). As seen from the structure of 2CN in Scheme 1, 2CN is a triarylamine-containing compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a pyrene derivative as the blue fluorescent dopant in the organic electroluminescence element of Yagi, based on the teaching of Wee. The motivation for doing so would have been to use a blue fluorescent dopant having tenability, high quantum efficiency, and high carrier mobility, as taught by Wee.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use 2CN as the fluorescent dopant, because it would have been choosing a specific pyrene derivate, which would have been a choice from a finite  
Regarding claim 15, Yagi in view of Wee teaches the organic electroluminescence element of claim 4, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may include light emitting materials listed in paragraphs [0232]-[0237] (¶ [0238]) including 
    PNG
    media_image4.png
    104
    265
    media_image4.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi in view of Wee, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Wee and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) as applied to claims 1 and 3 above, further in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. (“Saitoh”).
Regarding claim 5, Yagi teaches the organic electroluminescence element of claim 3, as described above in paragraph 18. Yagi fails to teach a specific example of a blue fluorescent dopant that reads on claimed Chemical Formula 3. However, Yagi does teach the blue dopant may have be fluorescent dye similar to the one used as the hosts described in paragraphs [0232]-[0237] (¶ [0238]). The majority of the hosts in paragraphs [0232]-[0237] are triarylamine-containing compounds (¶ [0238]).
Saitoh teaches examples of high performance blue-emitting fluorescent compounds for organic light-emitting diodes including BDT3FL (pg. 150, Introduction), having the structure of 
    PNG
    media_image6.png
    96
    334
    media_image6.png
    Greyscale
(pg. 151, 2-2. Fluorene backbone as a blue emitter), which is a triarylamine-containing compound. Saitoh teaches BDT3FL used as a dopant in a device resulted in deep-blue emission while maintaining high power efficiency at high luminance and also resulted in a very low turn-on voltage (pg. 152, first paragraph and pg. 153, Conclusion).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use BDT3FL as the blue fluorescent dopant in the organic electroluminescence element of Yagi, based on the teaching of Saitoh.  The motivation for doing so would have been to obtain an organic electroluminescence element with a deep-blue emission while maintaining high power efficiency at high luminance with a low turn-on voltage, as taught by Saitoh.
The blue fluorescent dopant of the organic electroluminescence element of Yagi in view of Saitoh reads on the claimed Chemical Formula 3 wherein:
A1 represents a divalent group of a substituted condensed polycyclic aromatic;
Ar9 and Ar10 each represent a substituted aromatic hydrocarbon group;
R1, R3, and R4 represent hydrogen atoms, and R2 represents a substituted condensed polycyclic aromatic group;
R5 to R7 represent hydrogen atoms; and 
R8 and R9 each represent an alkyl of 1 carbon atom.
Regarding claim 16, Yagi in view of Saitoh teaches the organic electroluminescence element of claim 5, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may include light emitting materials listed in paragraphs [0232]-[0237] (¶ [0238]) including 
    PNG
    media_image4.png
    104
    265
    media_image4.png
    Greyscale
 (¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Saitoh and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claims 6, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) as applied to claims 1-4 above, further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claims 6 and 9-10, Yagi teaches the organic electroluminescence element of claims 1-3, as described above. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image7.png
    146
    236
    media_image7.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image8.png
    113
    127
    media_image8.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image9.png
    377
    374
    media_image9.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like 
    PNG
    media_image10.png
    20
    394
    media_image10.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing further teaches compound 10 
    PNG
    media_image11.png
    422
    220
    media_image11.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11 may suitably be selected as a pyridine.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as electron transporting material in 
The electron transport material of Yagi in view of Buesing has the structure of 
    PNG
    media_image12.png
    524
    508
    media_image12.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.
Regarding claims 17-18, Yagi in view of Buesing teaches the organic electroluminescence element of claims 6 and 9, as described above. Yagi teaches a method for obtaining high-efficiency blue and green mixed light emission using a dopant and a host material (¶ [0238]). Yagi teaches the host may 
    PNG
    media_image13.png
    114
    264
    media_image13.png
    Greyscale
(¶ [0235]), which comprises an anthracene group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a host in the organic electroluminescent element of Yagi, because one of ordinary skill in the art would reasonably have expected the elements of the host and the organic electroluminescence element to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the host having the specific structure described above, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light emitting layer of the organic electroluminescence element of Yagi in view of Buesing and possessing the benefits taught by Yagi.  One of ordinary skill in the art would have been motivated to produce additional light emitting layers comprising hosts having the benefits taught by Yagi in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) in view of “Emission Color Tuning and Deep Blue Dopant Materials Based on 1,6-Bis(N-phenyl-p-(R)-phenylamino)pyrene” by Wee et al. (“Wee”) as applied to claim 4 above, further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claim 11, Yagi in view of Wee teaches the organic electroluminescence element of claim 4, as described above in paragraph 24. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image7.png
    146
    236
    media_image7.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image8.png
    113
    127
    media_image8.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image9.png
    377
    374
    media_image9.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image10.png
    20
    394
    media_image10.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing 
    PNG
    media_image11.png
    422
    220
    media_image11.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Yagi in view of Wee and Buesing has the structure of 
    PNG
    media_image12.png
    524
    508
    media_image12.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/043484—English translation obtained by Global Dossier, English translation hereinafter known as (“Yagi”) in view of “Novel Fluorene-Based Blue Emitters for High Performance OLEDs” by Saitoh et al. (“Saitoh”) as applied to claim 5 above, and further in view of Buesing et al. US 2013/0032764 A1 (“Buesing”).
Regarding claim 12, Yagi in view of Saitoh teaches the organic electroluminescence element of claim 5, as described above in paragraph 32. Yagi teaches examples of the hole blocking (electron transport) material (¶ [0169]), which do not read on the claimed Chemical Formula 4. However, Yagi does not teach the hole blocking materials are limited to the examples.
Buesing teaches pyrimidine derivatives according to formula (I) 
    PNG
    media_image7.png
    146
    236
    media_image7.png
    Greyscale
and to organic electroluminescent devices comprising said pyrimidine derivatives as electron transport material (abstract), wherein the Pym of formula (I) may be represented by formula (3) 
    PNG
    media_image8.png
    113
    127
    media_image8.png
    Greyscale
(¶ [0011]). Buesing teaches using the pyrimidines according to formula (I) as electron transport materials makes it possible to simultaneously obtain high efficiencies and long lifetimes and in addition, the operating voltage can be reduced significantly, which results in higher power efficiencies (¶ [0007]).
Buesing teaches examples of formula (I) including compound 16 
    PNG
    media_image9.png
    377
    374
    media_image9.png
    Greyscale
 (pg. 11). Buesing fails to teach an example like compound 16 wherein the highlighted phenyl group 
    PNG
    media_image10.png
    20
    394
    media_image10.png
    Greyscale
is heterocyclic. However, Buesing does teach R9 to R11 may be an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (¶ [0014]), wherein an aromatic or heteroaromatic ring system is taken to mean systems in which a plurality of aryl or heteroaryl groups are linked to one another by single bonds (¶ [0020]), and is derived from groups including benzene and pyridine (¶ [0021]). Buesing 
    PNG
    media_image11.png
    422
    220
    media_image11.png
    Greyscale
(pg. 9) wherein R10 is a heteroaromatic ring system comprising pyridine.
Therefore, given the general formula and teachings of Buesing, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl group of Buesing with a pyridine group, because Buesing teaches the variable R11
The electron transport material of Yagi in view of Saitoh and Buesing has the structure of 
    PNG
    media_image12.png
    524
    508
    media_image12.png
    Greyscale
, which reads on the claimed Chemical Formula 4 wherein:
Ar11 represents a substituted condensed polycyclic aromatic group;
Ar12 represents a substituted aromatic hydrocarbon group and Ar13 is a hydrogen atom;
Ar14 represents an unsubstituted aromatic heterocyclic group; and
R10 to R13 represent hydrogen atoms.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 6-12 of copending Application No. 16/076,586. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./
Examiner, Art Unit 1786                                                                                                                                                                                         
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789